Citation Nr: 1427004	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claims of entitlement to service connection for right ear hearing loss and service connection for left ear hearing loss, finding there was no new and material evidence to reopen the claims.  The claims were initially denied by a final November 1998 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  As additional relevant service personnel records were obtained following the November 1998 RO decision, which were in existence at the time of the November 1998 decision but which had not previously been associated with the claims file, a de novo review of the issue of entitlement to service connection for bilateral hearing loss was warranted.  See 38 C.F.R. § 3.156(c)(ii) (2013).  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in March 2011.  A transcript of that hearing has been associated with the claims file.  

In May 2011, July 2012 and August 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

During the pendency of this appeal, service connection for left ear hearing loss was granted in a May 2013 rating decision, thereby constituting a full grant of the benefits sought on appeal.  As this issue was granted in full it is not in appellate status before the Board.  Thus, the Board has recharacterized the issue as reflected on the title page of the decision.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal and have been reviewed.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Throughout the duration of the appeal, the Veteran has maintained that his right ear hearing loss was due to noise exposure in service.  The Board observes, however, that the medical evidence of record, including VA medical records, Naval hospital records and a VA examination, has not demonstrated the Veteran has a current right ear hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385 (2013).  Under 38 C.F.R. § 3.385, for VA purposes, hearing will only be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The last audiogram of record was provided pursuant to the June 2011 VA examination.  In the January 2014 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be provided a new VA examination, as he reported his right ear hearing had worsened since the June 2011 VA examination.  

There is insufficient evidence for the Board to determine whether the Veteran has a hearing loss disability for VA purposes at any point during the pendency of his claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim, as long as the disability was present at any point during the pendency of the claim).  See also 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  Considering the last VA audiology report in June 2011 and the Veteran's report of a worsening of hearing loss in the right ear since that time, the Board finds that, in order to provide clarification as to whether the Veteran has a current hearing loss disability, a new VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from June 2012, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from June 2012.  

2.  Thereafter, schedule the Veteran for a VA audiology examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's right ear hearing loss.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All necessary testing should be performed and should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should identify bilateral auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all instructions.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  Finally, readjudicate the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



